2013 WI 21

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2012AP2318-D
COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against
                       John R. Dade, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       John R. Dade,
                                 Respondent.




                            DISCIPLINARY PROCEEDINGS AGAINST DADE

OPINION FILED:         February 21, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:          Abrahamson, C.J., Bradley, J., dissent. (Opinion
                       filed.)
  NOT PARTICIPATING:


ATTORNEYS:
                                                                       2013 WI 21
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.       2012AP2318-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against John R. Dade, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
                Complainant,
                                                               FEB 21, 2013
      v.
                                                                  Diane M. Fremgen
                                                               Clerk of Supreme Court
John R. Dade,

                Respondent.




      ATTORNEY        disciplinary   proceeding.        Attorney's         license

suspended.



      ¶1        PER CURIAM.    We review the stipulation filed by the

Office     of    Lawyer Regulation   (OLR)   and   Attorney       John    R.    Dade

pursuant to SCR 22.121 regarding Attorney Dade's professional

      1
          SCR 22.12 provides:

      (1)       The director may file with the complaint a
                stipulation of the director and the respondent to
                the   facts,   conclusions   of   law   regarding
                misconduct, and discipline to be imposed. The
                                                                          No.     2012AP2318-D



misconduct in the handling of one client matter.                                The OLR and

Attorney        Dade        stipulate        that      Attorney          Dade      committed

professional misconduct and that the appropriate sanction for

the misconduct is a suspension of his license to practice law in

Wisconsin for a period of 60 days.                        The OLR is not seeking

costs.         Upon    careful     consideration,        we     adopt     the     stipulated

facts    and        agree   that   a   60-day       suspension      is    an     appropriate

sanction.

        ¶2     Attorney       Dade     was    admitted        to     practice        law    in

Wisconsin in 1983 and practices in Whitewater.                                  He has been

subject to professional discipline on four prior occasions.                                In

1991,     he    was     privately      reprimanded        for      lack    of    diligence,

failure        to    communicate,       and     failure       to    cooperate        in    the

investigation into his misconduct.                   Private Reprimand, No. 1991-

24.     In 2007, he was publicly reprimanded for failing to provide

competent representation, failure to communicate, and lack of

diligence.           Public Reprimand of John R. Dade, No. 2007-7.                          In

               supreme court may consider the complaint and
               stipulation without the appointment of a referee.

        (2)    If the supreme court approves a stipulation, it
               shall adopt the stipulated facts and conclusions
               of law and impose the stipulated discipline.

        (3)    If the supreme court rejects the stipulation, a
               referee shall be appointed and the matter shall
               proceed   as  a   complaint  filed  without   a
               stipulation.

        (4)    A stipulation rejected by the supreme court has
               no evidentiary value and is without prejudice to
               the respondent's defense of the proceeding or the
               prosecution of the complaint.

                                              2
                                                                           No.    2012AP2318-D



2007    his    license     was    suspended       for       60    days     for   failure     to

cooperate      in   an    OLR     investigation,            lack     of    diligence,       and

failure to hold in trust the property of others in his client

trust account.           In re Disciplinary Proceedings Against Dade,

2007 WI 66, 301 Wis. 2d 67, 732 N.W.2d 433.                                In 2012 he was

publicly       reprimanded        for   lack          of     diligence,          failure     to

communicate, and failure to return a client's documents.                              Public

Reprimand of John R. Dade, No. 2012-1.

        ¶3     In July 2009 N.B. filed a pro se divorce petition in

Rock County circuit court.                On November 16, 2009, N.B. hired

Attorney Dade to represent her in her divorce and to obtain a

domestic abuse injunction.

        ¶4     On March 1, 2010, a pretrial conference was held with

Attorney Dade appearing on behalf of N.B. and N.B.'s husband

appearing pro se.          The March 1, 2010 pretrial order required the

parties to file a final financial disclosure statement with the

court    and    with     the   opposing   party         or       counsel    no   later     than

March 31,      2010.      The pretrial           order      also    required      the final

financial      disclosure        statement       to    be    updated       no    later     than
April 14, 2010.          Attorney Dade failed to timely file the final

financial disclosure statement.
       ¶5      The March 1, 2010 pretrial order also provided that

both parties were to file with the clerk of court, the court's
judicial assistant, and each other, a trial brief no later than

April 29, 2010.          Attorney Dade failed to timely file the trial

brief.


                                             3
                                                                           No.     2012AP2318-D



        ¶6     The    pretrial        order      scheduled       the    trial    for     May    5,

2010.        The pretrial order stated that failure to comply with the

terms    of     the     order    shall      be       considered        cause    for     imposing

sanctions which may include dismissal of the action.

       ¶7      On March 30, 2010, N.B. told Attorney Dade's office

manager that she would be out of town on May 5, 2010, and she

requested a change of the trial date.                         Attorney Dade failed to

respond.         N.B.    left    a    message        at    Attorney      Dade's       office    on

April 17,       2010,     asking       about         changing     the     trial        date    and

requesting       that Attorney Dade               call     her   back.         Attorney       Dade

failed to respond.

       ¶8      On     April     26,    2010,      N.B.      informed      Attorney        Dade's

office manager that she wanted to change the May 5, 2010 court

date, that she had already left two messages, that she had not

received a call back from Attorney Dade, that she declined to

schedule a telephone appointment, and that she wanted Attorney

Dade to call her back.                N.B. also sent an e-mail correspondence

to Attorney Dade in regard to adjourning the trial.
       ¶9      On May 5, 2010, Attorney Dade appeared at the trial.

N.B.    did     not    appear,       nor   did       her   husband,      who     was    pro    se,
appear.        On the May 5, 2010 trial date, Attorney Dade offered

the final financial disclosure statement and trial brief to the
court.         The court dismissed               N.B.'s     divorce      case,    saying       the

matter had not been diligently prosecuted.
       ¶10     Attorney Dade called N.B.'s cell phone and informed

her that the court had dismissed her case for lack of attendance

and    for     failure    to    file       the    financial       disclosure       statement.
                                                 4
                                                                           No.        2012AP2318-D



Attorney Dade informed N.B. she would have to file a new divorce

action.

      ¶11    In a   meeting        with    N.B.      in    May     2010,    Attorney           Dade

agreed to complete the divorce action for free due to Attorney

Dade's errors that resulted in the dismissal of her case by the

court.      Attorney Dade filed a new divorce petition for N.B. on

May 14, 2010.

      ¶12    On   July    21,    2010,     this       court      temporarily           suspended

Attorney Dade's license to practice law based on his failure to

cooperate in an OLR investigation unrelated to the N.B. matter.

In a July 2010 letter to N.B., Attorney Dade stated his law

license     was   suspended      and     that       N.B.   would     have        to    find    new

representation for her newly filed divorce case.

      ¶13    N.B. obtained successor counsel to represent her in

the new divorce case.            A stipulation and order for substitution

of   attorney     was    filed     in    August      2010.         N.B.    was        granted     a

default judgment of divorce on March 1, 2011.

      ¶14    On   October        24,     2012,      the      OLR    filed        a     complaint
alleging     that       Attorney        Dade       engaged     in    three            counts    of

misconduct with respect to his handling of N.B.'s case:

           [Count One:] By failing to file a final financial
      disclosure statement and trial brief by the court-
      ordered deadline set forth in the pretrial order, and
      otherwise failing to diligently prosecute this case,
      resulting in dismissal of [N.B.'s] divorce case on
      May 5, 2010, [Attorney] Dade violated SCR 20:1.3.2


      2
       SCR 20:1.3 states, "A lawyer shall act with reasonable
diligence and promptness in representing a client."

                                               5
                                                                    No.     2012AP2318-D


             [Count Two:] By failing to file a final financial
        disclosure statement and trial brief by the court-
        ordered deadline set forth in the pretrial order,
        [Attorney] Dade also violated SCR 20:3.4(c).3

             [Count Three:] By failing to respond to [N.B.'s]
        telephone calls with regard to adjourning the trial
        date, [Attorney] Dade violated SCR 20:1.4(a)(4).4
        ¶15      On October 31, 2012, the OLR and Attorney Dade filed a

stipulation whereby Attorney Dade stipulated to the allegations

contained in the OLR's complaint.                The stipulation states that

Attorney Dade fully understands the misconduct allegations and

the ramifications should the court impose the stipulated level

of discipline.         The stipulation also provides that Attorney Dade

understands his right to contest the matter and understands his

right       to   consult     with   counsel,   and   that    his    entry    into   the

stipulation was made knowingly and voluntarily and without the

benefit of any negotiations for a reduction in either charges or

sanction.

    ¶16          The   OLR    filed    a   memorandum       in     support     of   the

stipulation which states that in formulating the recommendation

for a 60-day suspension, the OLR director considered a number of

similar cases, including In re Disciplinary Proceedings Against

Ermert, 2007 WI 10, 298 Wis. 2d 622, 726 N.W.2d 250, and In re




        3
       SCR 20:3.4(c) says a lawyer shall not "knowingly disobey
an obligation under the rules of a tribunal, except for an open
refusal based on an assertion that no valid obligation
exists; . . . ."
        4
       SCR 20:1.4(a)(4) says a lawyer shall "promptly comply with
reasonable requests by the client for information; . . . ."

                                           6
                                                                          No.        2012AP2318-D



Disciplinary      Proceedings         Against         Anderson,        2010     WI      39,     324

Wis. 2d 627, 782 N.W.2d 100.

     ¶17     After     careful      review       of    the   matter,          we     adopt      the

stipulated facts        and    find     it appropriate            to    impose          a    60-day

suspension of Attorney Dade's license to practice law.                                      Because

Attorney   Dade      entered     into    a   comprehensive             stipulation            under

SCR 22.12, thereby obviating the need for the appointment of a

referee and a full disciplinary proceeding, we accede to the

OLR's request that no costs be imposed in this matter.

     ¶18     IT   IS   ORDERED that the               license     of   John        R.    Dade    to

practice law in Wisconsin is suspended for 60 days, effective

March 21, 2013.

     ¶19     IT IS FURTHER ORDERED that John R. Dade shall comply

with the provisions of SCR 22.26 concerning the duties of a

person   whose    license      to     practice         law   in    Wisconsin            has   been

suspended.

     ¶20   IT     IS     FURTHER        ORDERED that            compliance           with       all

conditions of this order is required for reinstatement.                                         See
SCR 22.28(2).




                                             7
                                                      No.   2012AP2318-D.ssa




     ¶21   SHIRLEY S. ABRAHAMSON, C.J.         (dissenting).       I would

not accept the parties' stipulation of a 60-day suspension.             The

attorney has been disciplined four times previously for similar

offenses, including a 60-day suspension in 2007.

     ¶22   This stipulation is not in keeping with the concepts

of progressive discipline or with assisting Attorney Dade in

changing his behavior to protect the public.

     ¶23   I   am   authorized   to   state   that   Justice    ANN   WALSH

BRADLEY joins this dissent.




                                      1